         Case 2:19-cr-00062-APG-DJA Document 75 Filed 06/16/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_lazo@fd.org

 7   Attorney for Louis Fahim Senegal

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-CR-062-APG-DJA

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                             JOINT CHANGE OF PLEA AND
13          v.
                                                                SENTENCING HEARING
14   LOUIS FAHIM SENEGAL,                                           (First Request)

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Louis Fahim Senegal, that the
21   Joint Change of Plea and Sentencing Hearing currently scheduled on July 7, 2020 at 10:00 am,
22   be vacated and continued to July 16, 2020 at 3:00 pm.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel is scheduled to be out of the jurisdiction on the currently
25   scheduled hearing date. Having conferred with the Court regarding its availability, the parties
26   request that this matter be scheduled for July 16, 2020 at 3:00 p.m.
        Case 2:19-cr-00062-APG-DJA Document 75 Filed 06/16/20 Page 2 of 3




 1          2.     The defendant is in custody and agrees with the need for the continuance.
 2          3.     The parties agree to the continuance.
 3          This is the first request for a continuance of the joint change of plea and sentencing
 4   hearing.
 5          DATED this 16th day of June, 2020.
 6
 7    RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
      Federal Public Defender                       United States Attorney
 8
 9       /s/ Raquel Lazo                               /s/ Shaheen Torgoley
      By_____________________________               By_____________________________
10    RAQUEL LAZO                                   SHAHEEN TORGOLEY
      Assistant Federal Public Defender             Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:19-cr-00062-APG-DJA Document 75 Filed 06/16/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-CR-062-APG-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     LOUIS FAHIM SENEGAL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the joint change of plea and sentencing hearing

11   currently scheduled for Tuesday, July 7, 2020 at 10:00 a.m., be vacated and continued to

12   Thursday, July 16, 2020 at the hour of 3:00 p.m.

13          DATED this 16th day of June, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
